Citation Nr: 1636768	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to increases in the (20 percent prior to March 8, 2016, and 40 percent from that date) ratings assigned  for lumbar spine degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to August 1962 and from June 1965 to September 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Louis, Missouri RO.  In August 2013, this matter was remanded the matter for additional development.  [A June 2014 final Board decision denied an appeal challenging the propriety in the reduction of the rating from 30 to 20 percent.]  An interim [March 2016] rating decision increased the rating for lumbar spine DJD to 40 percent, effective March 8, 2016.  The issue is now characterized to reflect that "staged" ratings are assigned, and that both "stages" of the rating are for consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine DJD is not shown to prior to March 8, 2016 have been manifested by limitation of forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of disc disease and separately ratable neurological manifestations are not shown.

2.  From March 8, 2016 the  lumbar spine DJD is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of thoracolumbar disc disease and separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

Ratings for lumbar spine DJD in excess of 20 percent prior to March 8, 2016, and/or in excess of 40 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence dated in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent post-service treatment records have been obtained, including on remand.  The agency of original jurisdiction (AOJ)/Appeals Management Center (AMC) arranged for VA examinations in October 2008, April 2012, and March 2016.  The reports of these examinations, especially when considered collectively, provide the information needed to properly evaluate the Veteran's low back disability, and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.  There also was compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence.  See Gonzales v. West, 218 F.3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the  analysis will focus on what the evidence shows, or fails to show, with respect to the claim.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation over the life span of the claim, warranting the assignment of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  In a claim for increase the relevant temporal focus is on the state of the disability from one year preceding the filing of the claim to the present. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, there is a final Board decision upholding the propriety of the reduction in the rating from 30 to 20 percent effective October 9, 2008, and this decision will re-address determinations made therein.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have by virtue of factors described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015).  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant, although such behavior may be reported by a layperson.  Pettiti, 27 Vet. App. at 425.  Moreover, where the Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The VA Rating Schedule provides for the following ratings for spine disabilities, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

According to the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are to be assigned:  [The ratings listed below apply to Codes 5235 through 5243 (unless a disability rated under Code 5243 is evaluated under the "Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes").]

1) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

2) 40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

3) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

4) 100 percent - Unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Id. n. 1.

Unfavorable ankylosis is a condition in which a segment of the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. n. 6.

IVDS may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for disability ratings based on the frequency and duration of incapacitating episodes.  An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Code 5243.  If a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met. Id.

In a July 2008 statement, the Veteran related that he had additional loss of range of motion, with additional loss of range of motion with repetitive motions.  He stated that he had severe pain that radiated down into his legs.  He stated that he had muscle spasms in his lower back, and he had difficulty doing any physical work.  He stated that he had been issued a back brace that he had to wear whenever he attempted to do any physical labor and when driving long distances.

On October 2008 VA examination, the Veteran reported that he suffered from lower back pain which radiated to his legs, primarily on the left side, that occurred when lifting, pushing, driving, or with activity.  He reported that the pain was moderate to severe and could last a few hours, and it was sometimes associated with muscle spasms lasting up to 3 to 4 days, and that he had stiffness and weakness in his back and legs.  He reported flare-ups with extended physical activity lasting a few hours up to 3 or 4 days.  He reported that he could walk 20 minutes continuously and he did not use an ambulatory aid.  On physical examination, the Veteran's gait, posture, curvatures and symmetry of the spine were normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion studies showed forward flexion to 52 degrees with pain at 52 degrees; extension to 26 degrees with pain at 26 degrees; left lateral flexion to 42 degrees with pain at 42 degrees; right lateral flexion to 35 degrees with pain at 35 degrees; left lateral rotation to 30 degrees with pain at 30 degrees; and right lateral rotation to 40 degrees with pain at 40 degrees.  While painful motion was found, there was no evidence of fatigue, weakness, lack of endurance, incoordination, spasm, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  No additional loss of motion was reported on repetitive testing; instead, there were improved measurements in range of motion.  On repetitive testing, forward flexion improved to 75 degrees, extension improved to 31 degrees, left lateral flexion improved to 48 degrees, right lateral flexion improved to 48 degrees, left lateral rotation improved to 45 degrees, and right lateral rotation improved to 45 degrees.

A January 2011 lower back CT scan showed considerable hypertrophic and degenerative change with chronic degenerative disk disease at L2/3 and L5/S1 with "vacuum disk phenomenon" and large posterior spurs at L5/S1.  There was no central canal or foraminal stenosis at L1/2 although mild facet arthropathy and central disk protrusion were noted.  At L2/3 chronic degenerative disk disease with narrowing of interspace and broad based disk bulge was noted.  At L3/4 and L4/5 no central canal or foraminal stenosis was noted, but at L5/S1 there was chronic degenerative disk disease with narrowing of interspace.  Large posterior spurs were noted.  There was no central canal or foraminal stenosis.

On April 2012 VA examination, the Veteran reported using gabapentin and ibuprofen intermittently for pain relief.  He was able to pick up a 40 pound bag of dog food but if he did had pain at the end of the day.  He did not report that flare-ups impacted the function of the thoracolumbar spine.  On physical examination, forward flexion was to 50 degrees with pain at 50 degrees; extension was to 30 degrees or greater with no objective evidence of painful motion; lateral flexion was to 30 degrees or greater with no objective evidence of painful motion, bilaterally; and lateral rotation was to 30 degrees or greater with no objective evidence of painful motion, bilaterally.  On repetitive testing, forward flexion was to 50 degrees, extension was to 30 degrees or greater, lateral flexion was to 30 degrees or greater bilaterally, and lateral rotation was to 30 degrees or greater bilaterally.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss/impairment of the thoracolumbar spine after repetitive use included less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was no localized tenderness or pain to palpation for the joints or soft tissue of the back.  There was no guarding or muscle spasm of the back.  Straight leg raising was negative bilaterally.  There was no radicular pain or other signs/symptoms due to radiculopathy.  No other neurologic abnormalities or findings related to a thoracolumbar spine condition were reported.  The examiner found that the Veteran did have intervertebral disc syndrome but there were no incapacitating episodes over the previous 12 months.  The Veteran did not use any assistive devices for locomotion.  X-rays of the thoracolumbar spine documented arthritis.  The diagnosis was lumbar stenosis.  The examiner opined that the Veteran's back condition impacted on his ability to work in that he had pain if lifting 40 pound bags of dog food, had trouble driving more than one hour at a time, and had back pain and weakness of the legs with standing or walking for more than 20 minutes.

On March 8, 2016 VA examination, the Veteran reported flares of back pain with overuse.  He reported increased pain with bending, stooping, lifting and prolonged walking.  On physical examination, forward flexion was to 30 degrees; extension was to 15 degrees; lateral flexion was to 10 degrees bilaterally; right lateral rotation was to 15 degrees; and left lateral rotation was to 20 degrees.  The range of motion itself did not contribute to a functional loss but pain was noted as causing functional loss; pain was exhibited on forward flexion, extension, and bilateral lateral flexion.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after repetitive-use testing.  Regarding whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups, the examiner could not provide an opinion without resorting to mere speculation because there was insufficient medical evidence upon which to base the opinion.  Based on the clinical presentation, the examination findings, and the Veteran's reports, the examiner could not without speculation opine as to what additional loss of range of motion in degrees the back disability would cause on repeated use over time or flare-ups.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex testing was normal.  Sensory exam showed decreased sensation to light touch to both feet/toes (L5); the examiner opined that the peripheral neuropathy of the bilateral lower extremities is secondary to diabetic neuropathy.  Straight leg raising was negative bilaterally.  Mild radiculopathy involving the sciatic nerve was noted to both lower extremities.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran was not found to have intervertebral disc syndrome of the thoracolumbar spine.  He reported constant use of a cane secondary to his back condition.  January 2015 X-rays of the spine showed severe spondylosis, multilevel degenerative disc disease, grade 1 retrolisthesis of L2 on L3, and mild S-shaped cervical curvature most consistent with scoliosis.  The examiner opined that the Veteran's back condition impacted on his ability to work in that he was unable to perform duties requiring bending, stooping, lifting, prolonged standing, or prolonged walking.

Based on this evidence, a March 2016 rating decision granted a 40 percent rating for lumbar spine DJD, effective March 8, 2016, the date of the VA examination showing increased symptomatology.

Additional VA treatment records through March 2016 show complaints of back pain and symptoms similar to those found on the examinations described above.

At the outset the Board notes that the Veteran has established service connection for neuropathy of both feet associated with diabetes, by VA examiner (i.e., not neurological manifestations of the low back disability).  The Board also notes that an unappealed September 2009 rating decision denied service connection for bilateral degenerative joint disease of the hips and knees, claimed as bilateral lower extremities radiculopathy.  Separately ratable neurological manifestations of the Veteran's thoracolumbar disc disease are not shown.

The Board finds that prior to March 8, 2016, a rating in excess of 20  percent for the Veteran's low back disability was not warranted.  Examination in October 2008 showed forward flexion to 52 degrees; on repetitive use, flexion improved to 75 degrees.  Examination in April 2012 showed forward flexion to 50 degrees; on repetitive use, flexion was again to 50 degrees.  Such limitations do not warrant a rating in excess of 20 percent (even with limitations due to pain and use considered.  Ankylosis of the spine (any segment) was not shown.  The criteria for a rating in excess of 20 percent for the back disability were met at any time under consideration prior to March 8, 2016.  

From March 8, 2016 to the present, the evidence of record supports the assignment of the higher (40 percent) rating, but provides no support for the assignment of the next higher (50 percent) rating.  Such rating requires unfavorable anklyosis of the thoracolumbar spine.  Examination in March 2016 found forward flexion limited to 30 degrees, with no additional loss of range of motion after repetitive-use testing.  There is no indication of any ankylosis of any segment of the spine, much less the unfavorable ankylosis required for a 50 percent rating.  Consequently, a higher rating under the General Rating Formula is not warranted.  .

There is no evidence (and he does not allege otherwise) that the Veteran was ever on bedrest prescribed by a physician for his lumbar spine DJD.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  And as was noted above, the Veteran's lower extremity neurological manifestations have been attributed to his diabetes (and service-connected, and separately rated).  Compensable neurological manifestations of the low back disability are not shown.  Therefore separate ratings for neurological manifestations of the lumbar spine DJD are not warranted.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's lumbar spine DJD fall squarely within the criteria for the 20 percent and 40 percent schedular "staged" ratings now assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria, and none have been specifically alleged.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the record also does not show hospitalizations due to the back disability. 

A February 2014 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU) effective June 15, 2012.  That matter is not before the Board.


ORDER

Ratings for lumbar spine DJD in excess of 20 percent prior to March 8, 2016, and/or in excess of 40 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


